IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-31160
                          Conference Calendar



MICHAEL PAUL ZIHLAVSKY,

                                           Plaintiff-Appellant,

versus

RICHARD L. STALDER; BURL CAIN;
PAT TRUETT; ROBERT BARNES,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 00-CV-338
                      --------------------
                         August 22, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Michael P. Zihlavsky, a Louisiana prisoner (# 309324),

appeals the district court’s interlocutory order in which the

court denied Zihlavsky’s motion for a temporary restraining order

(“TRO”) and a preliminary injunction.

     This court must sua sponte examine the basis of its

jurisdiction, even if not raised by the parties.       Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).       We lack jurisdiction

to review the denial of Zihlavsky’s motion for a TRO.       See Matter


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-31160
                                -2-

of Lieb, 915 F.2d 180, 183 (5th Cir. 1990); see also 28 U.S.C.

§ 1292.   The denial of his request for a preliminary injunction

was not an abuse of discretion.   Black Fire Fighters Ass’n v.

City of Dallas, 905 F.2d 63, 65 (5th Cir. 1990).

     Zihlavsky’s appeal from the denial of his motion for a TRO

is DISMISSED FOR LACK OF JURISDICTION.    The denial of his motion

for a preliminary injunction is AFFIRMED.